Name: Commission Regulation (EEC) No 1515/88 of 31 May 1988 amending Regulation (EEC) No 346/88 introducing special surveillance of imports of dessert apples from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 88No L 135/52 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1515/88 of 31 May 1988 amending Regulation (EEC) No 346/88 introducing special surveillance of imports of dessert apples from third countries , accordingly ; whereas additional procedures should be introduced to ensure that the quantities set are not exceeded, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays downs the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 346/88 (*), as last amended by Regulation (EEC) No 1155/88 (*), introduced special surveillance of imports of dessert apples from third countries involving the use of import licences ; Whereas Commission Regulation (EEC) No 1040/88 (*) set import quantities for dessert apples originating in third countries on the basis of each country's traditional volume of export to the Community ; whereas in order to ensure that this equitable distribution is properly applied provision must be made that licences issued be valid only for products consigned from the country of origin and Regulation (EEC) No 346/88 must be amended HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 346/88 is hereby amended as follows : 1 . The first indent in Article 2 (2) is replaced by the following : '  the provisions of the third indent in Article 5 ( 1 ) and of Article 8 (4) shall not be applicable'. 2. Article 3 ( 1 ) is replaced by the following : ' 1 . The licence application and the licence itself must show in box 1 3 the country of last export and in box 14 the country of origin of the products. The licence shall be valid only for products for which boxes 13 and 14 indicate the same third country.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20 . 5. 1972, p. 1 . M OJ No L 107, 28 . 4. 1988, p. 1 . ft OJ No L 291 , 28 . * 2. 1972, p. 3 . {*) OJ No L 34, 6 . 2. 1988 , p. 21 . V) OJ No L 108 , 29 . 4. 1988, p. 75. W OT No L 102, 21 . 4. 1988 , p. 23 .